By the Chancellor.

A consignee of goods hath no right to pawn them as a security for his own debt, and if he does, the pawnee derives no right thereto ; for no man can transfer a right which he hath not, to another : and besides, it is a violation of that confidence reposed in the consignee, and it is of the first importance to that intercourse which should he kept up among men, that such confidence should not be abused. As to the goods sold by the trustees, there is as little doubt about them | for they were not included in the conveyance ; and if they had been, it would not have altered the case, as it would also have been a violation of the confidence reposed in the consignee, and he could not by any act of his devest or change the absolute rights of the consignor, but by making such a disposition of the goods as he was legally authorized, to . make ; and'unless the facts were doubtful, the Court should not direct an issue, or turn the plaintiffs round to an action at law, but will, as the facts disclosed are clear, afford them the relief sought by their bill. And a decree was entered accordingly. The vendue masters appealed, but were advised against the prosecution of it, and the appeal was not carried up.